DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,907,304, 8,999,238, 9,144,618, 10,159,761, 10,195,298, 10,406,253, or 10,500,296 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Whal on 02/23/2021.
The application has been amended as follows: 
Claim 4 is amended to read “including at least one of interlock switches, and/or proximity sensor switches”
Claim 6 is amended to read “navigate the cart 
and/or proximity sensor switches”
Claim 9 is amended to read “spars is wide enough to contain”
Claim 10 is amended to read “navigate the cart 
Claim 12 is amended to read “measuring the distance and/or power of the UVC lamps relative to the surface and controlling the amount of power and distance”
Claim 21 is amended to read “away from the UVC lamp,” in the last line of the claim
Claim 25 is amended to read “direct UV radiation to the surface at a predetermined” and “[[-]]connected to the cart and extendable rearwardly from the cart”
Claim 28 is amended to read “operator shield includes a [[-]]material and a support”
Claim 34 is amended to read “opposite side faces, a back face, 
Claim 38 is amended to read “forward travel on a the surface” and “extends rearwardly further than the cart”

Allowable Subject Matter
Claims 1, 4-10, 12, 21-23, 25-26, 28-40 are allowed.
Applicant’s arguments filed 12/28/2020, specifically those directed towards Romo and its features and their combination with Kreitenberg are persuasive. Therefore the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./              Examiner, Art Unit 1799                                                                                                                                                                                          
/SEAN E CONLEY/               Primary Examiner, Art Unit 1796